Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Franklin Basnight appeals the district court’s order denying what it construed to be a Fed.R.Civ.P. 60(b) motion for reconsideration of the district court’s March 21, 2007, order dismissing Basnight’s action against Defendants. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. Basnight v. Hampton Roads Shipping Ass’n, 2:04-cv-00782-MSD-FBS (E.D. Va. filed March 30, 2009; entered *86March 31, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.